
	

113 HRES 500 IH: Supporting the goals and ideals of Multiple Sclerosis Awareness Week.
U.S. House of Representatives
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 500
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2014
			Ms. Lee of California (for herself, Mr. Burgess, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Supporting the goals and ideals of Multiple Sclerosis Awareness Week.
	
	
		Whereas multiple sclerosis can impact men and women of all ages, races, and ethnicities, but is
			 more common (at least 2–3 times) in women than men;
		Whereas approximately 2,300,000 people worldwide have been diagnosed with multiple sclerosis;
		Whereas multiple sclerosis is typically diagnosed between the ages of 20 and 50, however it is
			 estimated that between 8,000 and 10,000 children and adolescents are
			 living with multiple sclerosis in the United States;
		Whereas multiple sclerosis is an unpredictable neurological disease that interrupts the flow of
			 information within the brain and between the brain and the rest of the
			 body;
		Whereas symptoms of multiple sclerosis range from numbness and tingling to blindness and paralysis
			 and the progress, severity and specific symptoms of multiple sclerosis in
			 any one person cannot yet be predicted;
		Whereas there is no laboratory test available that definitely defines a diagnosis for multiple
			 sclerosis;
		Whereas multiple sclerosis is not directly inherited, but studies show there are genetic and likely
			 environmental factors that indicate certain individuals are susceptible to
			 the disease, such as Caucasians of northern European ancestry;
		Whereas the exact cause of multiple sclerosis is still unknown and there is no cure;
		Whereas the Multiple Sclerosis Coalition, a national network of independent multiple sclerosis
			 organizations dedicated to the enhancement of the quality of life for all
			 those affected by multiple sclerosis, recognizes and supports Multiple
			 Sclerosis Awareness Week during March of every calendar year;
		Whereas the Multiple Sclerosis Coalition’s mission is to increase opportunities for cooperation and
			 provide greater opportunity to leverage the effective use of resources for
			 the benefit of the multiple sclerosis community;
		Whereas the goals of Multiple Sclerosis Awareness Week are to invite people to join the movement to
			 end multiple sclerosis, encourage everyone to do something to demonstrate
			 their commitment to moving toward a world free of multiple sclerosis, and
			 to acknowledge those who have dedicated their time and talent to help
			 promote multiple sclerosis research and programs; and
		Whereas this year Multiple Sclerosis Awareness Week is recognized during the week of March 3, 2014,
			 through March 9, 2014: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the goals and ideals of Multiple Sclerosis Awareness Week;
			(2)encourages the President to issue a proclamation in support of the goals and ideals of Multiple
			 Sclerosis Awareness Week;
			(3)encourages States, territories, possessions of the United States, and localities to support the
			 goals and ideals of Multiple Sclerosis Awareness Week by issuing
			 proclamations designating Multiple Sclerosis Awareness Week;
			(4)encourages media organizations to participate in Multiple Sclerosis Awareness Week and help educate
			 the public about multiple sclerosis;
			(5)commends the efforts of the States, territories, and possessions of the United States who support
			 the goals and ideals of Multiple Sclerosis Awareness Week;
			(6)recognizes and reaffirms the Nation's commitment to ending multiple sclerosis by promoting
			 awareness about people that are affected with multiple sclerosis and by
			 promoting new education programs, supporting research, and expanding
			 access to medical treatment; and
			(7)recognizes all people in the United States living with multiple sclerosis, expresses gratitude to
			 their family members and friends who are a source of love and
			 encouragement to them, and salutes the health care professionals and
			 medical researchers who provide assistance to those so affected and
			 continue to work to find ways to stop the progression of the disease,
			 restore nerve function and end multiple sclerosis.
			
